Citation Nr: 1541162	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

1. Entitlement to payment or reimbursement for unauthorized private medical expenses incurred from June 1, 2011 to June 7, 2011 at West Palm Hospital.

2. Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on June 1, 2011 from the Palm Beach County Fire Rescue.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 decision by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  (West 2014) and 38 C.F.R. §§ 17.1000-100 3 (2014).  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  The Veteran is seeking compensation under this Act.

Under this Act, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) (not applicable here); and,

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728  for emergency treatment provided.

38 C.F.R. § 17.1002.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The claim was denied in April 2012 based on a finding that the Veteran was stable for transfer from JFK Medical Center on June 1, 2011 and VA facilities were available to accept and treat the Veteran.

West Palm Hospital records indicate that the Veteran was transferred to the facility on June 1, 2011 from JFK Medical Center with an admitting diagnosis of depression and suicidal ideation.  An admission record also indicates that the Veteran had been at JFK Medical Center under the State of Florida's Baker Act, which allows for the involuntary examination for mental illness.  However, an excerpt from VA treatment records included in the July 2013 Statement of the Case (SOC) notes that on June 7, 2011, the day the Veteran was discharged, the VA was notified that the Veteran was at West Palm Hospital for suicidal ideation and was not under the Baker Act.  The Board notes that the SOC indicates that a claim for expenses incurred on June 1, 2011 at JFK Medical Center was paid.  

Thus, the pertinent questions are whether a VA facility was feasibly available to provide care to the Veteran from June 1, 2011 to June 7, 2011, and whether the treatment at West Palm Hospital during that period was for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board notes that records from JFK Medical Center have not been associated with the Veteran's claims file that would indicate whether the Veteran was stable at the time of his transfer to West Palm Hospital.  Further, no medical opinion is of evidence as to either question.

The Board finds that a medical opinion on these criteria are necessary before the claim can be decided on the merits.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

The Board further notes that the July 2013 SOC included in the issue on appeal entitlement to reimbursement or payment for expenses incurred on June 1, 2011 from the Palm Beach County Fire Rescue.  However, while the SOC lists that a claim was received from the Palm Beach County Fire Rescue on December 12, 2011 and denied on January 9, 2012 because the claim was not filed in a timely manner, the Veteran's claims file includes no documentation with respect to such a claim, including the claim itself or a notice of disagreement with any issued denial.  On remand, all documentation regarding the claim must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file the Veteran's treatment records from JFK Medical Center on June 1, 2011.

2. Obtain a medical opinion from the Chief Medical Officer at the West Palm Beach Florida Medical Center, or other qualified party as to (a) Whether services rendered to the Veteran from June 1, 2011 to June 7, 2011 at West Palm Hospital were for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (b) Whether VA or other federal facilities were feasibly available from June 1, 2011 to June 7, 2011, and whether an attempt to use them would have been reasonable.

3. Associate with the Veteran's claims file all records regarding a claim filed by the Palm Beach County Fire Rescue, including the claim itself, the decision denying the claim, and the notice of disagreement with the decision.

4. After the above actions have been completed, readjudicate the Veteran's claim. If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC). Afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




